Case: 4:17-cv-02707-AGF Doc. #: 199 Filed: 05/18/21 Page: 1 of 2 PageID #: 5159




                 IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT
                           EASTERN DIVISION


JAMES CODY, et al.,                             )
                                                )
             Plaintiffs,                        )
                                                )
v.                                              )    Cause No. 4:17-cv-02707-AGF
                                                )
                                                )
CITY OF ST. LOUIS,                              )
                                                )
             Defendant.                         )

      DEFENDANT’S MOTION TO COMPEL DISCOVERY REPONSES

      COMES NOW Defendant City of St. Louis (“City”), by and through the

undersigned, and moves the Court to enter an order sealing certain exhibits filed with

Defendant’s Motion to Compel [Doc. 197], and in support thereof states the following:

      1.     Defendant City, through the undersigned, filed a Motion to Compel

Discovery Responses on May 17, 2021 [Doc. 197], and attached as exhibits to that

Motion Plaintiffs’ interrogatory responses.

      2.     Undersigned counsel did not notice that Plaintiffs’ personal information

was included in those responses, and their unredacted submission is not compliant

with Local Rule 2.17.

      3.     The undersigned regrets the oversight, and did not intend to publicly

disclose Plaintiffs’ personal information.




                                       Page 1 of 2
Case: 4:17-cv-02707-AGF Doc. #: 199 Filed: 05/18/21 Page: 2 of 2 PageID #: 5160




      4.     The specific exhibits to Doc. 197 that should be sealed are numbered 19-

24, or Exhibits S – X. These are the Plaintiffs’ responses to Defendant’s first set of

interrogatories.

      WHEREFORE, Defendant City of St. Louis moves the Court enter an order

sealing exhibits 19-24 (S-X) to Doc. 197 Defendant’s Motion to Compel filed in this

Cause.


                                                Respectfully submitted,

                                                MATTHEW MOAK
                                                CITY COUNSELOR


                                                By: ____/s/ Steven R. Kratky_________
                                                Andrew D. Wheaton, No. 65269MO
                                                Steven R. Kratky, No. 61442MO
                                                Adriano Martinez, #69214MO
                                                Law Department, City of St. Louis
                                                City Hall, Room 314
                                                Saint Louis, MO 63103
                                                Tele: 314-622-3361
                                                WheatonA@stlouis-mo.gov
                                                KratkyS@stlouis-mo.gov
                                                MartinezA@stlouis-mo.gov


                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and complete copy of the foregoing
was served upon all counsel of record via the Court’s electronic filing this 18 th day of
May, 2021.


                                                ____/s/ __Steven R. Kratky__________




                                       Page 2 of 2
